            Case 1:20-cv-02815-NRB Document 48 Filed 08/03/20 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK

 JOEL DEUTSCH, individually and on behalf of all
 others similarly situated,


                                Plaintiff,                         No. 1:20-cv-02815-NRB

                           v.                                      Hon. Naomi Reice Buchwald

 STATUS RESEARCH & DEVELOPMENT
 GMBH, JARRAD HOPE, and CARL BENNETTS,

                                Defendants.

                          DECLARATION OF JORDAN A. GOLDSTEIN

       I, Jordan A. Goldstein, declare as follows:

       1.        I am a partner at Selendy & Gay PLLC, counsel for Plaintiff.1 I am admitted to the

bar of the State of New York and admitted to practice before this Court and am in good standing.

       2.        I make this declaration in support of Plaintiff’s Motion for Alternative Service.

       3.        Plaintiff has been unable to identify a publicly available office address where either

of the Individual Defendants works. Plaintiff has been unable to determine whether Status’s

address for service of process in Zug, Switzerland hosts any physical office space or employees,

or whether it is simply a corporate mailing address. Plaintiff’s counsel conducted an exhaustive

investigation to identify addresses for service of process on both the Individual Defendants. This

investigation included, for instance, searches through corporate records, social media accounts,

websites, blog posts, interviews, government registries, business addresses, and residential

addresses both in the United States and abroad. Because Hope and Bennetts held themselves out

as located in Zug, Switzerland and/or Singapore on their social media profiles, Plaintiff’s counsel



       1
            Defined terms have the meanings ascribed to them in the accompanying Memorandum of Law.
            Case 1:20-cv-02815-NRB Document 48 Filed 08/03/20 Page 2 of 3




engaged a private investigator to search for their locations there. On May 26, 2020, Plaintiff’s

counsel was informed that no address could be found for either of the Individual Defendants. On

multiple occasions, Plaintiff’s counsel has requested that counsel for Status in this action waive

service of process on behalf of the Individual Defendants; on each occasion, counsel for Status has

refused to accept service. Counsel for Status, however, has confirmed that he spoke to one of the

Individual Defendants by phone about accepting service in this suit, but that this individual did not

authorize counsel for Status to accept service on his behalf. Plaintiff’s counsel has therefore

exhausted all other available options under Rule 4 for service on the Individual Defendants.

       4.       Attached hereto as Exhibit A is a true and correct copy of a Certificate, dated July

2, 2020, reflecting that service of process was effectuated on Defendant Status through its

registered agent in Zug, Switzerland.

       5.       Attached hereto as Exhibit B is a true and correct copy of mail returned to Plaintiff’s

counsel on August 3, 2020, reflecting that packages sent by Plaintiff’s counsel on April 1, 2020 to

the Individual Defendants at the address of Status’s registered agent in Zug, Switzerland were not

delivered.

       6.       I declare under penalty of perjury that the foregoing is true and correct.




                                                  2
        Case 1:20-cv-02815-NRB Document 48 Filed 08/03/20 Page 3 of 3




Executed on August 3, 2020
New York, New York


                                      __________________________
                                      Jordan A. Goldstein
                                      SELENDY & GAY PLLC
                                      1290 Sixth Avenue, 17th Floor
                                      New York, NY 10104
                                      jgoldstein@selendygay.com




                                      3
